Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
CLAIMS
Summary
	Claim 1 is the independent claim under consideration in this Office Action.
           Claims 2-20 are the dependent claims under consideration in this Office Action.
Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

          


s 1, 5- 7, 10 and 11 are rejected under 35 U.S.C. § 102(a) (1) as being anticipated by Kim et al. (8,296,967).
          Kim et al. teach a cabinet 100 including a housing for accommodating garments supported by hangers 20.  The cabinet includes a frame 150 (figure 3, for example) with having a hanger body 20 configured to move with the frame.  A vibration module 160, 140 is provided including an eccentric portion 160 which rotates in such a way that the weight of the eccentric 160 is off-center and transmits vibration to the frame.  At least one elastic member 180 (column 6, line 35) is provided at each end for deforming and allowing an elastic  back and forth biasing force to the frame and the vibration module.  Kim et al. teach that the diameter of the driven pulley 142 is larger than the diameter of the driving pulley 141 and it is desirable to control the reciprocating cycle (and thus angular speed of the eccentric) of the hanger rack and use of the different pulley diameters changes the angular speed of the eccentric and the rack movements (column 5, lines 29-34). The vibration of the frame is initially at a value of zero and then vibrates to a preset peak with the angular speed of the eccentric greater than zero.  The elastic portion includes at least two elastic portions 180 with each having one end fixed to the movable portion 150 and the other end fixed to the supporting member 113 (figure 3, for example).  The hanger supporting portion 150 is provided with a back and forth linear movement in the longitudinal or X-X direction.  
                                       Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. 
          Kim et al. disclose the invention as claimed.  Kim et al. teach a vibration module 160, 140 is provided including an eccentric portion 160 which rotates in such a way that the weight of the eccentric 160 is off-center and transmits vibration to the frame.  Kim et al. teach that the diameter of the driven pulley 142 is larger than the diameter of the driving pulley 141 and it is desirable to control the reciprocating cycle (and thus angular speed of the eccentric) of the hanger rack and use of the different pulley diameters changes the angular speed of the eccentric and the rack movements (column 5, lines 29-34).  However, Kim et al. do not suggest providing at least two different angular speeds.  
          It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to construct the eccentric movement as including at least one period with a particular diameter of the driven pulley and another cycle with another different diameter of driven pulley. The rotary speeds of the eccentric would thus be maintained for periods of time with each pertinent pulley.  
ALLOWABLE SUBJECT MATTER
Claims 3, 4, 8, 9 and 12-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
PERTINENT CITATIONS
Hapke, Moon et al. and Johnson et al. and Lee et al. ‘710 illustrate shaker apparatus for shaking garments and aiding in removing wrinkles.  
INQUIRIES
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAEL IZAGUIRRE whose telephone number is (571)272-4987. The examiner can normally be reached Monday- Friday (9:30 to 6:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAEL IZAGUIRRE/Primary Examiner, Art Unit 3732